UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6447


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE MARRION DUGGAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:08-cr-00854-JFA-1)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Willie Marrion Duggan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Marrion Duggan appeals the district court’s order denying for lack of

jurisdiction his motion for reduction of sentence pursuant to section 404 of the First Step

Act of 2018 (“2018 FSA”), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018),

which permits a district court to impose a reduced sentence on defendants convicted of

covered offenses as if certain provisions of the Fair Sentencing Act of 2010

(“2010 FSA”), Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372, 2372 (2010), were in effect

at the time the covered offense was committed. To qualify as a covered offense under the

2018 FSA, the conviction at issue had to have been modified by section 2 or 3 of the

2010 FSA. The offense for which Duggan was convicted and sentenced - possession

with intent to distribute a quantity of cocaine base, in violation of 21 U.S.C.

§ 841(b)(1)(C) - was not modified by section 2 or 3 of the 2010 FSA. The district court

thus lacked jurisdiction to reduce Duggan’s sentence under the 2018 FSA. See 18 U.S.C.

§ 3582(c)(1)(B) (2012); United States v. Green, 405 F.3d 1180, 1184 (10th Cir. 2005)

(“A district court is authorized to modify a [d]efendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” (internal

quotation marks omitted)); see also United States v. Goodwyn, 596 F.3d 233, 235

(4th Cir. 2010) (noting that, under § 3582(c)(1)(B), a district court may not modify a

prison term once imposed unless a statute “expressly permits the court to do so”).

       We therefore modify the district court’s order, United States v. Duggan,

No. 3:08-cr-00854-JFA-1 (D.S.C. Mar. 19, 2019), to reflect a dismissal without

prejudice, and affirm the dismissal as modified, 28 U.S.C. § 2106 (2012). We dispense

                                            2
with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                             AFFIRMED AS MODIFIED




                                            3